Per Curiam.

This cause is before the court pursuant to an appeal as of right from the dismissal of appellant’s complaint for a writ of mandamus.*
On June 23,1978, appellant entered a plea of guilty in the Court of Common Pleas of Franklin County to two counts of compelling prostitution (R. C. 2907.21). No direct appeal was taken from that conviction. In the mandamus action below, appellant sought an order directing the trial judge, George Marshall, to provide him with a transcript of trial proceedings at state expense.
As the Court of Appeals stated, “[r]elator has no appeal from his conviction pending nor has leave to appeal been granted and thus, is not entitled to a transcript at state expense. State, ex rel. Catlino, v. Clerk of Courts (1967), 9 Ohio St. 2d 101.”
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.

 Appellant also filed a motion for leave to appeal from the Court of Appeals for Franklin County in case Nos. 79AP-904 and 79AP-908 under this case No. 80-430. This motion has been overruled.